PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/441,412
Filing Date: 14 Jun 2019
Appellant(s): CATH'AIR



__________________
Clarence A. Green
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 2, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5-8, 10-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau (FR 2962362 and see also the machine translation) in view of Stephan et al. (U.S. Patent Application Publication 2007/0275247).  Alternatively, claims 1-3, 10-14, 17-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau in view of Oldorff (U.S. Patent Application Publication 2005/0089644).  
Catherineau discloses a method for producing a composite panel, in particular intended for (i.e. capable of being used for and not further limiting of claim 1 other than the composite panel is capable of being used for) aircraft furniture or nautical furniture, the composite panel comprising a central core (1) formed from a core of a low-density structured material type (e.g. honeycomb) covered on its two faces with at least one layer of material preimpregnated with resin (2), with at least one of the faces of the panel being covered with a cladding (301) of a wood veneer (i.e. thin sheet of wood), the method comprises baking of the cladding and of an adhesive layer (302) on (i.e. above and supported by) an aluminum film (303) and the at least one layer of material preimpregnated with resin (and further on the core 1)  (See the Figure and Pages 2 and 3 of the machine translation).
As to the limitations in claim 1 of “the method comprises the following two manufacturing steps conducted separately: -baking of said cladding with an adhesive film, said adhesive film being glued onto one of the faces of said cladding so the baked cladding and adhesive film effect a sealed barrier on the one of the faces of said cladding, the sealed barrier sealing the cladding from penetration of resin into the cladding; and then -baking of said cladding and of the adhesive film on said at least one layer of material preimpregnated with resin, wherein the sealed barrier seals the cladding during then baking to prevent penetration of resin into the cladding” and claim 21, Catherineau is silent as to prior to the baking step a separate step of baking of the cladding with an adhesive film, the adhesive film being glued onto one of the faces of the cladding.  Catherineau does not require any particular cladding of veneer (301) or method to produce the cladding of veneer (nor does Catherineau require any particular method to produce the central core or the at least one layer of material preimpregnated with resin, etc.).  It is known in the same art the cladding of a (wood) veneer (1), is produced as flame retardant and with its swelling and shrinking behavior significantly reduced, by laying the cladding (1) onto an adhesive film (2) (i.e. the film comprises resin such as phenol, epoxy, etc. which is adhesive including to adhere to the veneer so that the film is an adhesive film) and between release papers (3, 3’) and thereafter baking of the cladding with the adhesive film, the adhesive film being glued in a homogenous distribution of the resin over/onto the entire surface/face of the cladding and including resin is introduced into the cladding by capillary action (i.e. regarding claim 21 the method further comprises the step of adding a flame retardant impregnating agent) as taught by Stephan (Figure 1 and Paragraphs 0009, 0014-0016, and 0022) wherein Stephan further teaches “A further object of the invention is to provide a simple and economic method of producing thin sheets of veneer having improved properties as compared to known veneers, which veneer sheets may be used for the most varying applications both in aviation and also in other sensitive fields.” (Paragraph 0004) and “the veneer treated in this manner can be further processed like any other veneer” (Paragraph 0014).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the cladding of veneer (301) used in the method taught by Catherineau is a cladding of veneer produced as taught by Stephan (i.e. the method comprises the following two manufacturing steps conducted separately: -baking of the cladding (1 of Stephan) with an adhesive film (2 of Stephan) to produce the cladding as flame retardant and with its swelling and shrinking behavior significantly reduced, the adhesive film being glued onto one of the faces of the cladding as taught by Stephan; and then, the cladding can be further processed like any other cladding and used for the most varying applications as directed by Stephan, and including -baking of the cladding and of the adhesive film (present as a single element 301 and analogous to the veneer 301 as taught by Catherineau and further with the additional adhesive layer 302 and aluminum film 303) on the at least one layer of material preimpregnated with resin (2 of Catherineau and further on the core 1) to produce the composite panel as taught by Catherineau) not only as a simple substitution of one known cladding of veneer to achieve predictable results but which cladding of veneer is flame retardant and with its swelling and shrinking behavior significantly reduced.  Thus, Catherineau as modified by Stephan teach baking of the cladding with the adhesive film so that the adhesive film is glued in a homogenous distribution of the resin over/onto the entire surface/face of the cladding and including resin is introduced into the cladding by capillary action considered so the baked cladding and adhesive film effect a sealed barrier on (at least) the one of the faces of the cladding, the sealed barrier sealing the cladding from penetration of additional resin into the cladding and then, wherein the sealed barrier seals the cladding during then baking to prevent penetration of additional resin into the cladding through the sealed barrier.
Alternatively, as to the limitations in claim 1 of “the method comprises the following two manufacturing steps conducted separately: -baking of said cladding with an adhesive film, said adhesive film being glued onto one of the faces of said cladding so the baked cladding and adhesive film effect a sealed barrier on the one of the faces of said cladding, the sealed barrier sealing the cladding from penetration of resin into the cladding; and then -baking of said cladding and of the adhesive film on said at least one layer of material preimpregnated with resin, wherein the sealed barrier seals the cladding during then baking to prevent penetration of resin into the cladding”, Catherineau is silent as to prior to the baking step a separate step of baking of the cladding with an adhesive film, the adhesive film being glued onto one of the faces of the cladding.  Catherineau does not require any particular cladding of veneer (301) or method to produce the cladding of veneer (nor does Catherineau require any particular method to produce the central core or the at least one layer of material preimpregnated with resin, etc.).  It is known in the same art the cladding of a (wood) veneer/sheet for furniture building is sealed to protect it from environmental influences, prevent penetration of moisture, and increase its life, by baking of the cladding with an adhesive film of a dried resin layer (i.e. the film comprises resin which is adhesive including to adhere to the veneer so that the film is an adhesive film), the adhesive film being glued onto one (or both) of the faces of the cladding so the baked cladding and adhesive film effect a sealed barrier on the one (or both) of the faces of the cladding prior to using the baked cladding and adhesive film in a method for producing furniture as taught by Oldorff (Paragraphs 0002, 0003, 0012, 0013, 0015, and 0018).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the cladding of veneer (301) used in the method taught by Catherineau is a cladding of veneer produced as taught by Oldorff (i.e. the method comprises the following two manufacturing steps conducted separately: -baking of the cladding of a wood veneer/sheet such as used for furniture building with an adhesive film, the adhesive film being glued onto one (or both) of the faces of the cladding so the baked cladding and adhesive film effect a sealed barrier on the one of (or both of) the faces of the cladding, the sealed barrier sealing the cladding from penetration of moisture into the cladding and likewise the sealed barrier sealing the cladding from penetration of resin into the cladding as taught by Oldorff; and then using the cladding such as for furniture building as taught by Catherineau by -baking of the cladding and of the adhesive film (present as a single element 301 and analogous to the veneer 301 as taught by Catherineau and further with the additional adhesive layer 302 and aluminum film 303) on the at least one layer of material preimpregnated with resin (2 of Catherineau and further on the core 1) to produce the composite panel as taught by Catherineau, wherein the sealed barrier seals the cladding during then baking to prevent penetration of resin into the cladding like the penetration of moisture is prevented) not only as a simple substitution of one known cladding of veneer to achieve predictable results but which cladding of veneer is sealed to protect it from environmental influences, prevent penetration of moisture, and increase its life.
Regarding claim 2, Stephan teaches the gluing of the adhesive film onto one of the faces of the cladding (considered the baking of the cladding with the adhesive film, the film being glued onto one of the faces of the cladding) is carried out via hot pressing (Paragraph 0022).  Oldorff teaches the gluing of the adhesive film onto one of the faces of the cladding (considered the baking of the cladding with the adhesive film, the film being glued onto one of the faces of the cladding) is carried out via hot pressing (Paragraph 0012).
Regarding claim 3, Catherineau teaches the low-density structured material is of the honeycomb type.  
Regarding claims 5 and 6, Stephan teaches the step of baking of the cladding with the adhesive film is carried out at a temperature between 110oC and 165oC and between 110oC and 140oC, e.g. 125 to 155oC (Paragraphs 0010 and 0022). 
Regarding claims 7 and 8, Stephan teaches the step of baking of the cladding with the adhesive film is of a duration between 20 seconds and 30 minutes and 2 minutes and 10 minutes, e.g. between 10 and 120 min and including 10 min (Paragraph 0022).
Regarding claims 10 and 11, Catherineau teaches the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin is carried out at a temperature between 100oC and 150oC and between 125oC and 135oC, e.g. on the order of/approximately 135oC considered slightly above or below 135oC.
Regarding claims 12 and 13, Catherineau teaches the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin is of a duration between 20 and 360 minutes and 90 and 120 minutes, e.g. on the order of/approximately 60 to 90 minutes.  
Regarding claim 14, Catherineau teaches the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin is carried out by hot pressing, considered in a hot compression press, under a pressure between 0.3 and 5 bar, e.g. 2 to 5 bars.  
Regarding claims 15 and 16, Catherineau teaches the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin is carried out in a hot compression press.  It is known in the same art baking is carried out in a kiln, i.e. oven, or autoclave including as alternative to a hot compression press as evidenced by Stephan (Paragraph 0010).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin as taught by Catherineau as modified by Stephan is carried out in an oven or autoclave as a simple substitution of one known baking apparatus for another to achieve predictable results as evidenced by Stephan.  
Regarding claims 17 and 18, Catherineau teaches the cladding is made of wood with a thickness of a few tenths of a millimeter and between 0.4 mm and 1 mm, e.g. 0.6 mm.  
Regarding claims 19 and 20, Catherineau teaches between the cladding and the layer of preimpregnated material is inserted an aluminum film (303) with a thickness of a few tenths of a millimeter and between 0.05 mm and 0.2 mm, e.g. 0.1 mm.  
Regarding claim 21, Catherineau as modified by Stephan above teach the method further comprises the step of adding a flame retardant impregnating agent (e.g. either one or both of the resin impregnating the cladding of veneer (upper and/or lower 301) is considered the step of adding a flame retardant impregnating agent).  Further, Catherineau as modified by Oldorff above teach the method further comprises the step of adding a flame retardant impregnating agent of the resin of the adhesive film (e.g. either one or both of the resin impregnating the cladding of veneer (upper and/or lower 301) is considered the step of adding a flame retardant impregnating agent).
Regarding claims 22 and 24, Catherineau teaches the layer of preimpregnated material is comprised of fabrics and including fibers of glass, hybrids, or carbon.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Stephan as applied to claims 1-3, 5-8, 10-22, and 24 above, and further in view of Fukahori et al. (U.S. Patent 4,461,796).  Additionally, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Oldorff as applied to claims 1-3, 10-14, 17-22, and 24 above, and further in view of Fukahori.  
Catherineau, Stephan, and Oldorff are each described above in full detail.  Catherineau does not expressly teach the low-density structured material is of the foam type.  It is well understood in the art the honeycomb is filled with foam to improve sound absorbing property, sound insulation property and heat insulation property as taught by Fukahori (Column 5, lines 1-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the low density structure taught by Catherineau as modified by Stephan or Oldorff is of the honeycomb and foam type to improve sound absorbing property, sound insulation property and heat insulation property as taught by Fukahori.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Oldorff as applied to claims 1-3, 10-14, 17-22, and 24 above, and further in view of Ohsumi et al. (U.S. Patent 4,890,656).
Catherineau and Oldorff are each described above in full detail.  Oldorff teaches the step of baking the cladding with the adhesive film comprises pressing under the influence of temperature (considered a hot compaction press) so that the resin (of the adhesive film) at least partially melts without expressly teaching the specific temperature, duration, and pressure conditions.  Catherineau (Page 3) teaches the operating conditions (pressure, time, temperature) are likely to vary depending on the nature of the materials used and the manufacturers specifications.  It is known in the same art as evidenced by Ohsumi (Ohsumi corresponding to DE C2-37 35 368 expressly referenced by Oldorff in Paragraph 0007) the conditions for heating and pressing to at least partially melt the resin are chosen depending on the kind and thickness of the cladding and resin and are for example a temperature between 120 to 140oC, is of a duration between 5 and 10 minutes, and is carried out in a hot compression press under a pressure of 2 to 15 bar (Column 3, lines 1-27 and Example 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of baking of the cladding with the adhesive film as taught by Catherineau as modified by Oldorff is carried out at a temperature, is of a duration and is under a pressure chosen depending on the kind and thickness of the cladding and resin as taught by Ohsumi and consistent with that taught by Catherineau to include a temperature between 110oC and 165oC or a temperature between 110oC and 140oC, a duration between 20 seconds and 30 minutes or a duration between 2 minutes and 10 minutes, and under a pressure between 12 and 25 bar as are the predictable conditions as also evidenced by Ohsumi and optionally further wherein in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no evidence of record showing criticality of any of the claimed ranges and neither Oldorff nor Catherineau teach away from the claimed ranges (See MPEP 2144.05)).
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Stephan as applied to claims 1-3, 5-8, 10-22, and 24 above, and optionally further in view of Ohsumi.
Catherineau, Stephan, and Ohsumi are each described above in full detail.  Claims 5-8 are further rejected herein in the event it is somehow considered Stephan does not necessarily teach one or more of the limitations.  Stephan teaches the step of baking of the cladding with the adhesive film is carried out at a temperature between 125 to 155oC, is of a duration between 10 and 120 minutes, and is carried out in a hot compression press under a pressure of 0.5 to 7 bar (Paragraphs 0009, 0010, and 0022).  However, Stephan is not limited to these conditions teaching the conditions depend on the method, resin system and temperature employed (Paragraph 0022) consistent with that taught by Catherineau teaching the operating conditions (pressure, time, temperature) are likely to vary depending on the nature of the materials used and the manufacturers specifications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of baking of the cladding with the adhesive film as taught by Catherineau as modified by Stephan is carried out at a temperature, is of a duration and is under a pressure depending on the method, resins system, and nature of the materials used and the manufacturers specifications as directed by Stephan and Catherineau to include a temperature between 110oC and 165oC or a temperature between 110oC and 140oC, a duration between 20 seconds and 30 minutes or a duration between 2 minutes and 10 minutes, and under a pressure between 12 and 25 bar wherein in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no evidence of record showing criticality of any of the claimed ranges and neither Stephan nor Catherineau teach away from the claimed ranges (See MPEP 2144.05)) and optionally further in view of Ohsumi wherein the claimed temperatures, durations, and pressures are all predictable conditions.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Stephan as applied to claims 1-3, 5-8, 10-22, and 24 above, and optionally further in view of Dorit et al. (EP 1872933 and see also the machine translation).  Additionally, claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Oldorff as applied to claims 1-3, 10-14, 17-22, and 24 above, and optionally further in view of Dorit.  
Catherineau, Stephan, and Oldorff are each described above in full detail.  Claims 10-14 are further rejected herein in the event it is somehow considered Catherineau does not necessarily teach one or more of the limitations.  It is further known in the same art predictable baking conditions include a temperature of 100oC to 180oC, a duration of 3 to 30 minutes, and a pressure between about 1 and about 16 bar as evidenced by Dorit (Paragraphs 0011-0014).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin as taught by Catherineau as modified by Stephan or Oldorff is carried out a temperature, is of a duration, and is under a pressure depending on the nature of the materials used and the manufacturers specifications as directed by Catherineau to include a temperature between 100oC and 150oC or a temperature between 125oC and 135oC, a duration between 20 and 360 minutes or a duration between 90 minutes and 120 minutes, and under a pressure between 0.3 and 5 bar wherein in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no evidence of record showing criticality of any of the claimed ranges and Catherineau does not teach away from the claimed ranges (See MPEP 2144.05)) and in view of Catherineau and optionally further Dorit wherein the claimed temperatures, durations, and pressures are all predictable conditions.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Oldorff as applied to claims 1-3, 10-14, 17-22, and 24 above, and further in view of Stephan.  
Catherineau and Oldorff are each described above in full detail.  Catherineau teaches the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin is carried out in a hot compression press.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin as taught by Catherineau as modified by Oldorff is carried out in an oven or autoclave as a simple substitution of one known baking apparatus for another to achieve predictable results as evidenced by Stephan (described above in full detail).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Stephan as applied to claims 1-3, 5-8, 10-22, and 24 above, and further in view of Nolte et al. (U.S. Patent Application Publication 2014/0234632).  Additionally, claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Oldorff as applied to claims 1-3, 10-14, 17-22, and 24 above, and further in view of Nolte.  
Catherineau, Stephan, and Oldorff are each described above in full detail.  In the event it is somehow considered Catherineau as modified by Stephan or Oldorff do not necessarily teach a step of adding flame retarding impregnating agent the following rejection is made.  It is known in the same art the cladding/veneer is made flame retardant by the step of adding a flame retardant impregnating agent to a coating (i.e. analogous to the adhesive film) as taught by Nolte (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Catherineau as modified by Stephan or Oldorff further comprises the step of adding a flame retardant impregnating agent to the adhesive film to make the cladding flame retardant as taught by Nolte.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Stephan as applied to claims 1-3, 5-8, 10-22, and 24 above, and further in view of Sewell (U.S. Patent 4,533,589).  Additionally, claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Oldorff as applied to claims 1-3, 10-14, 17-22, and 24 above, and further in view of Sewell.  
Catherineau, Stephan, and Oldorff are each described above in full detail.  Catherineau does not expressly teach the preimpregnated material comprised of fabrics is comprised of unidirectional sheets wherein conventional fabrics for the preimpregnated material is unidirectional sheets as evidenced by Sewell (Column 2, lines 9-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the layer of preimpregnated material taught by Catherineau as modified by Stephan or Oldorff is comprised of unidirectional sheets as are the conventional and predictable fabrics as evidenced by Sewell.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
	The rejection of claims 1-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in paragraph 4 of the Office action mailed 9/30/2021 is withdrawn.
(2) Response to Argument
Response to Arguments under 2A. of the Appeal Brief:
Appellants argue, “The Examiner argues that the Declaration merely repeats the same arguments from the Appellant’s previous responses (which are alleged by the Examiner to be addressed in the Office Action, but must be reconsidered in view of the Declaration), however, it appears that the Examiner has failed to take into consideration that the Declaration is not mere Attorney argument, and is indeed extrinsic supporting evidence which bolsters the arguments presented in the Appellant’s responses.”.
This argument is not persuasive wherein the declaration under 37 CFR 1.132 filed 12/17/2020 was fully considered and each point addressed in paragraph 16 of the Office action mailed 3/23/2021, and further the declaration under 37 CFR 1.132 filed 7/30/2021 was fully considered and each point addressed in paragraph 15 of the Office action mailed 9/30/2021 wherein the address of the portions of the declaration filed 7/30/2021 repeating the same as was set forth in the declaration filed 12/17/2020 were not repeated in paragraph 15 of the Office action mailed 9/30/2021 for brevity as each of those portions of the declaration filed 7/30/2021 repeating the same as was set forth in the declaration filed 12/17/2020 were fully addressed in paragraph 16 of the Office action mailed 3/23/2021.  Each declaration has been fully considered and each point addressed in its entirety as set forth in paragraph 16 of the Office action mailed 3/23/2021 and paragraph 15 of the Office action mailed 9/30/2021.
Response to Arguments under 2B(i). of the Appeal Brief:
Appellants argue, “In Stephan, the resin is intended/sought to rise into the veneer via capillary action (see para. [0012] of Stephan) and there is no mention of preventing the rising whatsoever. On the contrary, Stephan teaches in para. [0009] that “it becomes possible for the water in the pores of the veneer to escape and, thus, for the resin to get into the pores of the wood” and in para. [0012] that “the water vapor which is escaping from the veneer subsequently draws the liquid resin into the pores of the veneer.” The water and the pores of the veneer are parts of the entire thickness of the veneer, which cannot be just in one side of the veneer. Thus, the liquid resin melts into the entire thickness of the veneer by “substituting the water by resin”, see, para. [0011], and consequently the resin is visible on both sides of the veneer as it melts into the entire thickness of the veneer.
This argument is not persuasive wherein the resin “visible on both sides of the veneer as it melts into the entire thickness of the veneer” as argued by appellants is from the adhesive film, i.e. as set forth in the rejection above it is known in the same art the cladding of a (wood) veneer (1), is produced as flame retardant and with its swelling and shrinking behavior significantly reduced, by laying the cladding (1) onto an adhesive film (2) (i.e. the film comprises resin such as phenol, epoxy, etc. which is adhesive including to adhere to the veneer so that the film is an adhesive film) and between release papers (3, 3’) and thereafter baking of the cladding with the adhesive film, the adhesive film being glued in a homogenous distribution of the resin over/onto the entire surface/face of the cladding and including resin is introduced into the cladding by capillary action.  None of the claims preclude the step of “-baking of said cladding with an adhesive film, said adhesive film being glued onto one of the faces of said cladding so the baked cladding and adhesive film effect a sealed barrier on the one of the faces of said cladding, the sealed barrier sealing the cladding from penetration of resin into the cladding;” from further comprising the resin of the adhesive film is “Thus, the liquid resin melts into the entire thickness of the veneer by “substituting the water by resin”, see, para. [0011], and consequently the resin is visible on both sides of the veneer as it melts into the entire thickness of the veneer.”.  
Response to Arguments under 2B(ii). and 2B(iii). of the Appeal Brief:
Appellants argue, “Indeed, Appellant submits that Catherineau explicitly teaches against any steps prior to or after the producing of the composite panel. Catherineau specifically states that the “process of producing the composite panel is advantageously carried out in a single step” (i.e., the entire production of the composite panel of Catherineau consists of a single step and teaches nothing regarding baking, nor assembly, nor producing step before nor after this single step) (see, item 5 of the Declaration Under 37 C.F.R. 1.132 by Marie Catherineau, hereinafter, the “Declaration’”). The cladding 301 of Catherineau is a mere cladding and not a cladding with an adhesive film being cured in a preceding step before the producing of the composite panel.”.
This argument is not persuasive wherein Catherineau does not require any particular cladding of veneer (301) or method to produce the cladding of veneer rather teaching “a thin wood veneer” (see the machine translation page 1), i.e. and including Catherineau does not teach away from a cladding with an adhesive film being cured in a preceding step before the producing of the composite panel.  Catherineau further does not explicitly teach against any steps prior to or after the producing of the composite panel.  Catherineau does explicitly teach “the assembly being assembled and joined together under pressure and hot during a single operation” (see the machine translation page 2), “The process for producing the composite panel is advantageously carried out in a single step.” (see the machine translation page 3), and “This assembly is assembled and secured in a single operation.” (see the machine translation page 3).  These explicit teachings are only directed to the layers (1, 2, 303, 302, and 301) are assembled and joined together under pressure and hot during a single operation/step to produce the composite panel (wherein while Catherineau does not describe any particular advantage it is presumed assembling and joining plural layers in a single operation/step is as opposed to more than one assembling and joining step for assembling and joining a subset of each of the plural layers until all layers are assembled and joined together).  Catherineau does not teach away from any particular process for producing any of the various individual layers that are assembled and joined in the process to produce the composite panel, e.g. Catherineau does not preclude steps as would necessarily occur prior to assembling and joining the layers to form the layers such as steps as must occur to form the honeycomb core (1), to impregnate fabric with resin to produce the at least one layer of material preimpregnated with resin (2), etc.  In summary, Catherineau does not require any particular cladding of veneer (301) or method to produce the cladding of veneer wherein the cladding is produced in a process performed prior to the process for producing the composite panel in a like manner to all other layers must be produced prior to the assembling and joining of the various layers.  The process to produce the cladding in Catherineau as modified by Stephan or Oldorff is performed prior to the assembly and joining of the various individual layers and including prior to the assembling and joining in a single step to produce the composite panel as suggested by Catherineau.  Catherineau does not teach away from the veneer comprising a sealed barrier as taught by Stephan or Oldorff.  Catherineau is merely silent as to the particulars for producing the individual layers such as the veneer (301) which layers are then assembled and joined with the other layers in a single assembling and joining step/operation.
Appellants further argue, “Considering the combined teachings of Stephan and Catherineau, all that is reasonably taught or suggested to one skilled in the art would be to include an additional layer of resin (film of resin 2 in Stephan) to produce the composite panel 4 of Catherineau in one single step, that is to say taking the material separately as raw material (i.e., not cured in a precedent baking step) and baking them altogether in a one single operation. There is nothing in Catherineau or Stephan that reasonably teaches or suggests to one skilled in the art that the film of resin 2 of Stephan must be pre-baked into the veneer in order to produce a sealed veneer that would be utilized in a separate second step of producing the composite panel 4 taught by Catherineau, while Catherineau explicitly teaches producing the panel in a single step (see item 10 of the Declaration).” And “This teaching of Stephan, however, does not imply or disclose a two-step production of the panel. Again, the Examiner has not presented any evidence that Stephan requires the veneer to be pre-baked prior to utilizing the veneer in any other manner to achieve flame retardant and significant reduction of swelling and shrinking behavior.”.
This argument is not persuasive wherein Stephan teaches cladding of a (wood) veneer (1), is produced as flame retardant and with its swelling and shrinking behavior significantly reduced, by laying the cladding (1) onto an adhesive film (2) and between release papers (3, 3’) and thereafter baking of the cladding with the adhesive film, the adhesive film being glued in a homogenous distribution of the resin over/onto the entire surface/face of the cladding and including resin is introduced into the cladding by capillary action (Figure 1 and Paragraphs 0009, 0014-0016, and 0022) wherein Stephan further expressly teaches “A further object of the invention is to provide a simple and economic method of producing thin sheets of veneer having improved properties as compared to known veneers, which veneer sheets may be used for the most varying applications both in aviation and also in other sensitive fields.” (Paragraph 0004) and “the veneer treated in this manner can be further processed like any other veneer” (Paragraph 0014).  Thus, Stephan teaches a two-step process of baking of the cladding with an adhesive film and then using the cladding like any other cladding for the most varying applications.  Stephan teaches an alternative embodiment in Figure 2 of baking of the cladding with the adhesive film at the same time as using the cladding in a composite however this does not teach away from the first embodiment of Stephan (Figure 1) to bake the cladding with the adhesive film and then use the cladding like any other cladding for the most varying applications.  It is further noted there is no suggestion or evidence of record (see MPEP 716.02(b)) that baking of the cladding with the adhesive film and then using the cladding has any unexpected result as compared to baking of the cladding with the adhesive film at the same time as using the cladding (e.g. there is no evidence of record baking of the cladding with the adhesive film and then using the cladding by further baking on at least one layer of material preimpregnated with resin prevents penetration of resin from the at least one layer of material preimpregnated with resin into the cladding whereas baking of the cladding with the adhesive film at the same time as using the cladding/baking on the at least one layer of material preimpregnated with resin does not prevent penetration of resin from the at least one layer of material preimpregnated with resin into the cladding) (See MPEP 716.02).
Appellants further argue, “The Examiner erroneously argues that Catherineau does not teach away from any particular process for producing any of the various individual layers that are assembled and joined in the process to produce the composite panel. This argument by the Examiner, however, is misleading. Catherineau explicitly states that the “process for producing the composite panel is advantageously carried out in a single step” (inclusive of all production not merely assembling and joining in one step) (see para 2 on page 3 of Catherineau and lines 9 and 10 page 4). Catherineau expressly limits the entire production process as a whole to the single step. The single step does not envision/suggest (much less disclose) steps preceding or post the single step effecting production.”.
This argument is not persuasive wherein Catherineau suggests the assembling and joining together in a single operation/step is that which is advantageous, i.e. “the assembly being assembled and joined together under pressure and hot during a single operation” (see the machine translation page 2), “The process for producing the composite panel is advantageously carried out in a single step.” (see the machine translation page 3), and “This assembly is assembled and secured in a single operation.” (see the machine translation page 3) wherein there are necessarily steps preceding the assembling and joining together steps to make the layers as the layers exist (e.g. as a honeycomb, as at least one layer of material preimpregnated with resin, as a cladding, etc.) in order to then be assembled and joined together.
Response to Arguments under 2B(iv). of the Appeal Brief:
Appellants argue, “Indeed, the technical solution as disclosed in Stephan and presented in Figure 1 is not usable, because the resin passes into the wood and may render the product non aesthetic (see item 14 of the Declaration). As described in paragraph [0008] of Appellant’s specification, risings of resin from the preimpregnated fabric can appear on the visible face of the cladding during the baking in a single step described in Catherineau. The risings of resin on the visible surface also appear in Stephan as disclosed in paragraph [0009] (“[i]t becomes possible,…, for the resin to get into the pores of the wood”) or in claim 1 of Stephan (“the liquid withdrawn from the pores of a veneer by the influence of heat is substituted by a resin”) (see item 14 of the Declaration).”.
This argument is not persuasive wherein Stephan does not teach “risings of resin on the visible surface”, and further that resin from the adhesive film is introduced into the veneer by capillary action does not alone teach risings of resin on the visible surface.  In any event, the claims are not commensurate in scope with this argument as none of the claims require the adhesive film not rise on the visible surface of the cladding or that the sealed barrier itself not penetrate into the cladding.
Appellants further argue, “On the contrary Appellant’s claims teaches two different steps in terms of manufacturing process (the curing parameters are not the same between the two steps) and also in terms of materials (the adhesive film is different from the material preimpregnated with resin). In fact, the film of resin 15 is different from the material preimpregnated with resin 13 and as a consequence the baking parameters are not the same in first step and second step of baking. Here, the first step of baking of said cladding with said adhesive film is conducted with a duration between 2 minutes and 10 minutes and is carried out in a hot compression press under a pressure between 12 and 25 bar. The second step is carried out under a pressure between 0.3 and 5 bar and a duration between 20 and 360min and particularly between 90 and 120 minutes.”.
This argument is not persuasive wherein none of the claims are commensurate in scope with this argument as none of the claims require “the adhesive film is different from the material preimpregnated with resin” and in combination “the first step of baking of said cladding with said adhesive film is conducted with a duration between 2 minutes and 10 minutes and is carried out in a hot compression press under a pressure between 12 and 25 bar. The second step is carried out under a pressure between 0.3 and 5 bar and a duration between 20 and 360min and particularly between 90 and 120 minutes” rather the claims require the baking steps carried out at overlapping temperatures and durations without any single claim requiring temperatures, durations, and pressures for each of the two steps.  Further, Catherineau as modified by Stephan (and optionally further Ohsumi and/or Dorit) teach all of the claimed conditions as set forth above.
Appellants further argue, “Furthermore, the flame-retardant agent of Stephan is very different from the flame-retardant agent of Appellant’s claims (see item 16 of the Declaration).”.
This argument is not persuasive wherein claim 21 requires “adding a flame retardant impregnating agent” wherein Stephan teaches a flame retardant impregnating agent.
Appellants further argue, “Here, both the aluminium film (16) and the flame retardant agent (17) are participating to the flame retardant properties of the panel. For Stephan, the fire resistance of the veneer comes from the resin itself (e.g., the preimpregnated fibre material (2) in Fig. 2). It is absolutely different here, where flame retardant agent is added on the surface of the veneer as seen in Figure 3 of Appellant’s specification and with the aluminium film as described in paragraph [0017] “the adding of aluminium between two adhesive films makes it possible to improve its resistance to fire”.”.
This argument is not persuasive at least wherein the claims are not commensurate in scope with this argument including as none of the claims require the flame retardant agent is added on the surface of the veneer and adding of aluminum between two adhesive films to improve its resistance to fire.
Appellants further argue, “In fact, the preimpregnated fiber material described as flame retardant for Stephan is not sufficient to achieve the fire and smoke requirements of aeronautic fields for some veneer, e.g., the composite panel presented by Stephan, cannot be fire retardant.”.
This argument is not persuasive at least wherein the claims are not commensurate in scope with this argument including as none of the claims require any particular fire and smoke requirements of aeronautic fields or the composite panel is fire retardant.
Appellants further argue, “Moreover, the instant application discloses (see paragraph [0017]), “the adding of aluminium between two adhesive films in the composite panel makes it possible to improve the rigidity of the composite panel and its resistance to fire”.”.
This argument is not persuasive at least wherein the claims are not commensurate in scope with this argument including as none of the claims require the adding of aluminum between two adhesive films in the composite panel makes it possible to improve the rigidity of the composite panel and its resistance to fire.
Response to Arguments under 3. of the Appeal Brief:
Appellants argue, “Considering the combined teachings of Catherineau and Oldorff, all that is reasonably taught or suggested to one skilled in the art would be to include an additional coating of synthetic liquid resin i.e., melamine resin (as taught in Oldorff claim 20) on the cladding of the composite panel 4 of Catherineau to process and produce the panel 4 (with the additional coating of resin to prevent moisture from environmental influences) in one single step.  Indeed Catherineau teaches to produce a composite panel by the assembly of all raw material taken as single altogether in one single step.”.
This argument is not persuasive wherein Oldorff does not teach or suggest to include an additional coating of synthetic liquid resin on the cladding of a composite panel in a step of producing the composite panel.  Oldorff expressly teaches cladding of a wood veneer/sheet used for furniture building (i.e. “sheets for furniture building”) is sealed to protect it from environmental influences, prevent penetration of moisture, and increase its life, by baking of the cladding with an adhesive film of a dried resin layer, the adhesive film being glued onto one (or both) of the faces of the cladding so the baked cladding and adhesive film effect a sealed barrier on the one (or both) of the faces of the cladding prior to using the baked cladding and adhesive film in a method for producing furniture as taught by Oldorff (Paragraphs 0002, 0003, 0012, 0013, 0015, and 0018).  The cladding (i.e. wood sheet such as for furniture building) with an adhesive film baked thereon taught by Oldorff to effect a sealed barrier on the one (or both) of the faces of the cladding is the “raw material” cladding (301) in Catherineau as modified by Oldorff as fully set forth in the rejection.
Appellants further argue, “The cladding in claim 1 is a cladding and not a cladding covered on its top face with a synthetic liquid resin, i.e., melamine resin (see item 18 of the Declaration).”.
This argument is not persuasive including as the claims are not commensurate in scope with this argument as none of the claims require a cladding not covered on its top face.
Appellants further argue, “Oldorff explicitly teaches sealing the top face of the construction plate to protect from environmental influences (see, at least, paras. [0004] and [0010] of Oldorff). Therefore, if one skilled in the art placed the construction plate sealed with laminated resin on the material preimpregnated with resin of Catherineau, the invention will lead to assemble in a second step three products, i.e., three final panels and not material as Catherineau teaches, the construction plate at the top and bottom of the honeycomb and the honeycomb with material preimpregnated with resin. This combination is unrealistic and non-manufacturable as a composite panel for aeronautical is intended to be lightweight and fire resistant which is not the case of this final product composed of three panels made at the top and the bottom of construction plate with melamine resin (see item 21 of the Declaration).”.
This argument is not persuasive including as the claims are not commensurate in scope with this argument as none of the claims preclude adhesive film on a top face of the cladding or cladding at the top and bottom of the honeycomb and further Oldorff teaches the adhesive film being glued onto one or both of the faces of the cladding (Paragraphs 0010 and 0015) and further combination of cladding (301) at the top and bottom of the honeycomb (1) and the honeycomb with material preimpregnated with resin is not unrealistic and non-manufacturable as a composite panel but rather expressly taught as the composite panel made by Catherineau (see the Figure).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN L GOFF II/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        
Conferees:
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.